internal_revenue_service number release date index number ---------------------------------------- --------------------------------------- -------------------------------- ---------------------------- department of the treasury washington dc person to contact -------------------- id no ------------- telephone number ------------------- refer reply to cc intl br1 - plr-104339-04 date date legend x y ------------------------------------------------------- ----------------------- -------------------------------------------- ------------------------ dear ------------------- this refers to our letter to you dated date in which we address the taxation of independent personal services income under article of the convention between the united_states of america and the federal republic of germany for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital and to certain other taxes general effective date date effective date for former german democratic republic date au s -germany treaty under the facts as originally submitted x is a law firm organized as a partnership under the laws of the federal republic of germany agermany partnership has had a branch office in new york city since ------- y a partner in x is a u s resident and represents x s new york office y performs services for x solely in the united_states x and y have executed an agreement that allocates all of the profits from the new york office to y y filed u s income_tax returns for ------- ------- and ------- german tax authorities informed y that because he does not perform services for x in germany he is only subject_to tax in the united_states x s new york branch office filed form_1065 in ------ ------- and ------- which reports the operating results from the activities conducted at that office the partners in x that were not u s residents during those years filed form 1040nr code sec_701 states that a partnership as such is not subject_to income_tax the persons carrying on the business of the partnership as partners are liable for income_tax in their separate or individual capacities code sec_702 requires a partner to determine his income_tax by separately taking into account his distributive_share of the partnership s income under sec_702 the character of an item_of_income that is included in a partner s distributive_share is determined based on how the item would be sourced and the manner in which it would be incurred if that item was realized directly by the partnership under code sec_704 a partner s distributive_share is determined by the partnership_agreement unless an allocation under the agreement does not have substantial economic_effect under sec_875 of the internal_revenue_code the acode a nonresident_alien_individual who is a partner in a partnership that is engaged in a u s trade_or_business is considered as being engaged in that u s trade_or_business under code sec_871 a nonresident_alien is taxable as provided under code sec_1 or on his taxable_income that is effectively connected with the conduct of a u s trade_or_business sec_894 states that the provisions of the code shall be applied to any taxpayer with due regard to any u s treaty obligation that applies to such taxpayer article of the u s -germany treaty applies to income derived by an individual from the performance of services in an independent capacity under article the term apersonal services in an independent capacity includes the independent activities of lawyers according to the treasury_department s technical explanation atechnical explanation article encompasses all personal services performed by an individual for his own account whether as a sole_proprietor or a partner when that individual receives the income from and bears the risk associated with the services thus article applies to income derived from the performance of independent personal services by partners in a service_partnership under article of the u s -germany treaty income derived by an individual who is a resident of a contracting state from the performance of personal services in an independent capacity is taxable only in that state unless the services are performed in the other contracting state and the income is attributable to a fixed_base regularly available to the individual in that state for the purpose of performing his activities in our letter to you dated date we concluded that under article of the u s -germany treaty y s distributive_share of partnership income that is attributable to his performance of independent personal services at x s new york office is taxable solely in the united_states because y only performed those services in the united_states we also concluded that german residents who are partners in x are not taxable in the united_states on their distributive shares of partnership income if any attributable to y s performance of independent personal services at x s new york office because those partners did not perform any services in the united_states after reconsideration we have concluded that german residents who are partners in x are taxable in the united_states on their distributable shares of partnership income if any attributable to y s performance of independent personal services at x s new york office without regard to whether those partners perform services in the united_states our private_letter_ruling dated date is revoked pursuant to the authority granted by sec_7805 of the code this revocation will apply to the taxable_year of x that begins after the date on which this ruling is issued its successors sec_6110 of the code provides that it is not to be used or cited as precedent this ruling is directed only to the taxpayer that requested the original ruling and sincerely elizabeth u karzon chief branch office of the associate chief_counsel intl
